Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brian Kaul on 08/19/2022.

The application has been amended as follows: 
replace “the activation method” (claim 1, line 5) insert --  activation of the at least one processing entity  --;
replace “activation” (claim 7, line 5) with --  acknowledgement  --;
before “server” (claim 10, line 14) insert --  content  --;
before “server being” (claim 11, line 4) insert --  content  --;
delete “the content server,” (claim 13, line 26);


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent Claim 1:
1.	An activation method for activating at least one processing entity from among a plurality of entities situated on a path of data of a session between a terminal of a user and a content server of a services provider, the content server storing data available for the terminal, the terminal and the content server being attached to a communication network, wherein activation of the at least one processing entity comprises the following acts implemented in said terminal:
transmitting to the content server an identification message to receive identifiers of the plurality of entities, which are added to the identification message by the plurality of entities,
receiving from the content server an acknowledgement message comprising identifiers from among the identifiers included in the identification message,
selecting at least one identifier from among the identifiers received from the content server,
transmitting to the content server a message relating to the activation of the at least one processing entity for the session from among the plurality of entities, which corresponds to the at least one selected identifier.

Independent claim 7:
7.	An acknowledgement method for acknowledging identification of at least one processing entity from among a plurality of entities situated on a path of data of a session between a terminal of a user and a content server of a services provider, the content server storing data available for the terminal, the terminal and the content server being attached to a communication network, wherein the acknowledgement method comprises the following acts implemented in said content server:
receiving from the terminal an identification message comprising identifiers of the plurality of entities, which are added to the identification message by the plurality of entities,
transmitting to the terminal an acknowledgement message comprising identifiers from among the identifiers included in the identification message, and
receiving from the terminal a message relating to activation of the at least one processing entity from among the plurality of entities, which corresponds to at least one selected identifier from among the identifiers included in the acknowledgement message.

Independent Claim 10:
10.	A device for activating at least one processing entity from among a plurality of entities situated on a path of data of a session between a terminal of a user and a content server of a services provider, the content server storing data available for the terminal, the terminal and the content server being attached to a communication network, wherein the device is implemented in said terminal and comprises:
a transmitter;
a receiver;
a processor; and
a non-transitory computer-readable medium comprising instructions stored thereon which when executed by the processor configure the device to:
use the transmitter to transmit to the content server an identification message to receive identifiers of the plurality of entities, which are added to the identification message by the plurality of entities,
use the receiver to receive from the content server an acknowledgement message comprising identifiers from among the identifiers included in the identification message,
select at least one identifier from among the identifiers received from the content server, and
use the transmitter to transmit to the content server a message relating to activation of the at least one processing entity for the session from among the plurality of entities, which corresponds to the at least one identifier.

Independent claim 11:
11.	An acknowledgement device for acknowledging identification of at least one processing entity from among a plurality of entities situated on a path of data of a session between a terminal of a user and a content server of a services provider, the content server storing data available for the terminal, the terminal and the content server being attached to a communication network, wherein the acknowledgement device is implemented in said content server and comprises:
a transmitter;
a receiver;
a processor; and
a non-transitory computer-readable medium comprising instructions stored thereon which when executed by the processor configure the acknowledgement device to:
receive from the terminal an identification message comprising identifiers of the plurality of entities, which are added to the identification message by the plurality of entities,
transmit to the terminal an acknowledgement message comprising identifiers from among the identifiers included in the identification message, and
receive a message relating to activation of the at least one processing entity for the session from among the plurality of entities, which corresponds to at least one selected identifier from among the identifiers included in the acknowledgement message.

Independent Claim 13:
13.	A system for activating at least one intermediate function, comprising:
a terminal comprising an activation device, for activating at least one processing entity from among a plurality of entities situated on a path of data of a session between the terminal of a user and a content server of a services provider, the content server storing data available for the terminal, the terminal and the content server being attached to a communication network, wherein the activation device comprises:
a transmitter;
a receiver;
a processor; and
a non-transitory computer-readable medium comprising instructions stored thereon which when executed by the processor configure the activation device to:
use the transmitter to transmit to the content server an identification message to receive identifiers of the plurality of entities, which are added to the identification message by the plurality of entities,
use the receiver to receive from the content server an acknowledgement message comprising identifiers from among the identifiers added to the identification message,
select at least one identifier from among the identifiers received from the content server, and
use the transmitter to transmit to the content server a message relating to activation of the at least one processing entity for the session from among the plurality of entities, which corresponds to the at least one selected identifier,
the at least one processing entity of the plurality of entities, which is configured to add the identifier of the at least one processing entity to the identification message received from the terminal, and is configured to activate a process relating to the identification message.

Independent claim 15:
15.	A non-transitory computer-readable storage medium on which is stored a computer program comprising instructions which when executed by a processor of a terminal of a user configure the terminal to perform acts comprising:
activating at least one processing entity from among a plurality of entities situated on a path of data of a session between the terminal and a content server of a services provider, the content server storing data available for the terminal, the terminal and the content server being attached to a communication network, wherein the activating comprises:
transmitting to the content server an identification message to receive identifiers of the plurality of entities, which are added to the identification message by the plurality of entities,
receiving from the content server an acknowledgement message comprising identifiers from among the identifiers included in the identification message,
selecting at least one identifier from among the identifiers received from the content server,
transmitting to the content server a message relating to the activation of the at least one processing entity for the session from among the plurality of entities, which corresponds to the at least one selected identifier.

These specific highlighted elements of the independent claims, in combination with the other elements of the independent claims, are not taught in the prior art.  In addition, Examiner points to the arguments made by Applicant during the prosecution of the present Application.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


For future email communications (including interview agendas), Applicant should file the appropriate PTO form (PTO/SB/439) or file an air interview request.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH R COULTER whose telephone number is (571)272-3879.  The examiner can normally be reached on M-F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on M-F, 8am-5pm.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENNETH R COULTER/Primary Examiner, Art Unit 2445                                                                                                                                                                                                        
/KRC/